Title: [Diary entry: 8 January 1790]
From: Washington, George
To: 

Friday 8th. According to appointment, at 11 Oclock I set out for the City Hall in my Coach—preceeded by Colonel Humphreys and Majr. Jackson in Uniform (on my two White Horses) & followed by Mesr. Lear & Nelson in my Chariot & Mr. Lewis on Horse back following them. In their rear was the Chief Justice of the United States & Secretaries of the Treasury and War Departments in their respective Carriages and in the order they are named. At the outer door of the Hall I was met by the Doorkeepers of the Senate and House and conducted to the Door of the Senate Chamber; and passing from thence to the Chair through the Senate on the right, & House of representatives on the left, I took my Seat. The Gentlemen who attended me followed & took their stand behind the Senators; the whole rising as I entered. After being seated, at which time the members of both Houses also sat, I rose (as they also did) and made my Speech; delivering one Copy to the President of the Senate & another to the Speaker of the House of Representatives—after which, and being a few moments seated, I retired, bowing on each side to the Assembly (who stood) as I passed, and dessending to the lower Hall attended as before, I returned with them to my House. In the Evening, a great number of Ladies, and many Gentlemen visited Mrs. Washington. On this occasion I was dressed in a suit of Clothes made at the Woolen Manufactury at Hartford as the Buttons also were.